Luke, J.
Jones was convicted of violating the motor-vehicle law by operating an automobile upon a public highway while under the influence of intoxicating liquors. He was sentenced to pay a fine of $50 and serve six months on the chain-gang. He was permitted to serve the six-months chain-gang sentence without of the confines of the chain-gang, provided he should maintain a correct life and indulge in no unlawful, disorderly, injurious, or vicious habits, and report to the probation officer of the county when required, and should not run or operate an automobile or other motor-vehicle during said period of time, and that the running or operating of an automobile or motor-vehicle by him should constitute a violation of the probation sentence. The defendant contends in his motion for new trial that the part of the ■sentence which forbids him to operate an automobile or other motor vehicle during the six months of probation is beyond the power of the court and is illegal and void, and entitles him to a new trial. We do not think so.
(a) Excessiveness or harshness of a sentence presents no reason why a new trial should be granted. Mayson v. State, 124 Ga. 790 (53 S. E. 321), and citations; Sable v. State, 22 Ga. App. 770 (97 S. E. 271).
(b) Under the act of 1913 (Ga. L. 1913, p. 112, Park’s Ann. Penal Code, § 1081 (a) ), the probation sentence complained of by the defendant was within the province and right of the court.
(c) The evidence fully authorized the conviction, and it was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.